While I do not take issue with my brother VANN in the position that some of the rulings of the trial court pointed out by him were erroneous, I am of opinion that in the light of the clear and positive evidence of the defendant's guilt those errors did not affect his substantial rights, and, therefore, under section 542 of the Code of Criminal Procedure, should be disregarded. I join, however, with my brother in reprehending the manner in which important criminal prosecutions are so frequently conducted at this time, often evincing either ignorance of the ordinary rules of evidence or disregard for the interest of both the People and the defendant, which alike require that a trial should be had according to law.
O'BRIEN, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur with VANN, J.; CULLEN, Ch. J., dissents in memorandum; HAIGHT, J., dissents.
Judgment reversed, etc.